Citation Nr: 1439394	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971 and from July 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

A February 2008 rating decision granted the Veteran a temporary evaluation of 100 percent, effective August 27, 2007, for his service-connected PTSD because of hospitalization lasting over 21 days.  An evaluation of 50 percent was assigned effective November 1, 2007, the first of the month following the Veteran's release from the hospital on October 19, 2007.  

This claim was previously before the Board in September 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The disability picture resulting from the Veteran's PTSD does not approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent prior for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2007 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examination in November 2012, the report of which has been associated with the claims file.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Applicable Law, Regulations, and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the criteria of 38 C.F.R. § 4. 130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The record does not show that the Veteran had occupational and social impairment with deficiencies in most areas, as is required for a 70 percent evaluation.  VA treatment records indicate that the flow of thought and perception were within normal limits and there were no delusions, suicidal ideation, or homicidal ideation.  Judgment was intact and the Veteran was fully oriented.  

At April 2007 VA treatment the Veteran reported having more nightmares than usual and that otherwise his PTSD symptoms were stable.  He was noted to look good and was alert, oriented and calm.  Insight and judgment were good and there was no suicidal or homicidal ideation.  The Veteran subsequently attended individual and group treatment, which included a PTSD anger management group.

In May 2007, a VA social worker who treated the Veteran wrote that the Veteran's PTSD symptoms had significantly interfered with his ability to perform at work and to interact with his wife, family, and coworkers.  Symptoms also included nightmares, intrusive thoughts, flashbacks, depression, concentration problems, sleep disturbance, and anger outbursts.  The Veteran said that his irritability had been significantly exacerbated during the past year. 

A friend wrote in a May 2007 statement that she had known the Veteran for 17 years and that he had gotten more moody, anxious, forgetful, and isolated.  A work supervisor wrote in a May 2007 statement that the Veteran said he worked continually to stop thinking of the things he did and witnessed in Vietnam.  The Veteran spoke of nightmares related to Vietnam and he said that his relationships with his wife and family were turbulent because of anger.  Furthermore, the Veteran isolated himself.

The Veteran had a VA examination in August 2007 at which it was noted that he was employed as a carpenter.  He reported nightmares with sweating, constant mood swings, and not being able to properly communicate his thoughts.  The Veteran described himself as a workaholic.  In addition to his job with VA, he worked privately for around three hours a day, and he was actively involved in church work.  The Veteran said that he had no social life except for interaction at church, and he was able to give comfort and guidance to others that he cannot put into practice in his own life.  

The examiner noted that the Veteran had persistent symptoms of PTSD and that it did not take much to make him angry.  The Veteran had a high level of anxiety and isolated himself, including at home.  His sleep was disturbed and he had consistent repetitive dreams of life threatening experiences in Vietnam, with nightmares once a week.  The examiner felt that the Veteran's emotional disturbance was intense.  The Veteran startled to sudden news and had intrusive memories of life-threatening events in Vietnam.  He also described markedly impaired concentration.

On examination there was some impairment of communication, and the Veteran was fully oriented with clear sensorium and was rational without psychotic symptoms.  Mood was overly aroused and anxious with some chronic depression.  Affect was constricted and memory and concentration were impaired.  Insight was adequate and judgment was functional.  The examiner felt that the Veteran had continuing, persistent symptoms of PTSD without any periods of remission.  The avoidance of trauma was manifested by the Veteran staying busy with work, and there was some impairment in productivity due to problems with concentration.  The examiner assigned the Veteran a GAF score of 48. 

December 2007 VA treatment records indicate that the Veteran was alert and oriented.  His mood was euthymic, affect consistent with mood, and there were no suicidal or homicidal ideations or psychotic symptoms.  The Veteran wrote in a February 2008 statement that he worried about the effect of his mood swings on his marriage.  He was only able to get peaceful rest when sedated with sleep medication.

A VA treating psychiatrist wrote in August 2009 that despite compliance the Veteran's PTSD and depression had worsened over the years, with symptoms and flare-ups occurring more frequently and with greater intensity.  The Veteran had insomnia with nightmares related to military service and was lucky to get four hours of sleep.  He had difficulty concentrating at work, his mood remained chronically depressed, and he was irritable and quick tempered.  A VA PTSD clinical social worker wrote in February 2010 that over the past year the Veteran's PTSD symptoms had gotten more frequent and severe and that functioning had decreased significantly.

Another VA social worker who treated the Veteran in group therapy wrote in November 2012 that the Veteran's reports of isolating from others, outbursts of anger, depression, difficulties concentrating, nightmares, intrusive thoughts, flashbacks, and difficulty interacting and working with others had been unremitting and at times had exacerbated to the point of significant impairment.  The Veteran was committed to treatment and worked hard at it.  The Veteran said that working was a therapeutic necessity that distracted him from intrusive thoughts and traumatic memories.  PTSD symptoms continued to significantly interfere with the Veteran's ability to manage relationships with others.  Per the Veteran, his marriage of 39 years ended in March 2012 due to his "erratic behaviors, isolation, and uncontrolled temper tantrums."  The Veteran had difficulty with friendships due to his isolating behavior and lack of trust, and he complained of being emotionally numb or angry.  The social worker noted that the Veteran reported significant and worsening impairment in his interpersonal relationships, work performance, and overall quality of life due to symptoms of PTSD.

The Veteran had a VA examination in November 2012.  The examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 55 was assigned.  The Veteran attributed getting divorced from his wife to her lack of understanding of his PTSD.  He had two sons he had not seen for nearly a year, and he felt he had a more distant relationship with one of them because of their tempers.  His work kept his mind occupied and prevented him from having intrusive thoughts.  Current symptoms were nightmares, night sweats, hypervigilance, exaggerated startle, irritability, intrusive thoughts, avoidance of cues, suspiciousness, difficulty sleeping, and lack of feelings for others/detachment.  The Veteran said that his symptoms had changed little since his last VA examination.  

While the record shows that the Veteran had difficulty sleeping, intrusive thoughts, and difficulty establishing and maintaining effective work and social relationships, he generally did not have suicidal ideation, impaired impulse control, or a neglect of personal appearance and hygiene.  Furthermore, the November 2012 VA examiner felt that the Veteran's memory loss was mild.  Overall, the examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This is consistent with a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA treating psychiatrist wrote in August 2009 that the Veteran's PTSD had worsened, with symptoms and flare-ups occurring more frequently and greater intensity.  In addition, the VA PTSD clinical social worker wrote in February 2010 that over the past year the Veteran's PTSD symptoms had gotten more frequent and severe, while his functioning had decreased significantly.  However, the Veteran reported at the November 2012 VA examination that his symptoms had had little change since his last VA examination, which was in August 2007.  Significantly, the Veteran has continued to work which demonstrates an ability to maintain effective relationships, despite his recent divorce.  Given the symptomatology found to be present at VA treatment and at the VA examinations, the Board concludes the Veteran does not meet the criteria for a 70 percent because he does not have occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered the GAF scores assigned during the course of the period under review.  The scores have ranged from 48 to 55, notwithstanding the period during which a temporary 100 percent evaluation has been assigned.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995); Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  These GAF scores are not consistent with the deficiencies in most areas required for a 70 percent evaluation.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
	
The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is demonstrated.  In addition, none of the Veteran's service-connected disabilities, PTSD, diabetes mellitus, type II, and hemorrhoids, have caused marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran has consistently reported working as a carpenter.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

Because the evidence preponderates against the claim of entitlement to an evaluation in excess of 50 percent for PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation higher than 50 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


